DETAILED ACTION
The action is responsive to the amendment filed on 08/01/2022. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Birkler et al. (US Patent Pub. No. 20140197232 A1) discloses generation of a connection identifier configured to establish an interim connection between a guest computer and a computing device through a server, render the connection identifier on a display of the computing device, initiating the interim connection in response to a request received at the server from the guest computer, wherein the request comprises the connection identifier and the interim connection provides secure delivery of content data from the guest computer to the computing device and rendering the content data on the computing device.
Murata et al. (US Patent Pub No. 20200412712 A1) discloses a graphical element indicating availability of functionality to receive content data and user interaction with the graphical element in order to generate and display a connection identifier, wherein the user interaction confirms that the user is physically present at the computing device.
Zhang (US Patent Pub. No. 20180332049 A1) discloses a connection identifier comprising a randomly generated number inserted into a QR code.
Best (US Patent Pub. No. 20160381114 A1) discloses terminating an interim connection to a device in response to a detection of one or more events at server.
Azam et al. (US Patent Pub. No. 20200304990 A1) discloses an input device connected to a computing device and located within a predetermined distance from the computing device, preregistering a hardware identifier of the input device with a server, receiving user input from the input device, transmitting the user input and the hardware identifier to the server and verifying that the user input was generated by the input device by comparing the received hardware identifier with the preregistered hardware identifier.
However the features of a restriction that prevents the connection identifier from being regenerated in response to a future user input to the first graphical element when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171